The clerk, over objection of respondent A. Wells Company, allowed costs and disbursements in favor of appellants, including allowance, at 90 cents per page, for printing 127 pages of briefs ($144), 457 pages of record ($411.30), and 162 pages of exhibits ($145.80). A. Wells Company objects to these items on two grounds: (1) that the allowance of 90 cents per page is excessive, and (2) that the printed record (including exhibits) contains much material which was relevant only to the issues between the plaintiff-respondents and appellants, and wholly irrelevant to the issues upon which appellants prevailed as against the A. Wells Company.
In support of the first of these objections, the A. Wells Company offers the affidavit of Fred L. Hayward, owner of the Hayward Brief Printing Company of Minneapolis, extensively engaged in the printing of briefs and records of this court, that the reasonable value of printing a record of 100 pages or more, exclusive of exhibits, is 60 cents per page and that the reasonable value of printing a brief is 75 cents per page. Appellants' affidavit in support of their application for taxation of costs states that the actual cost of printing the exhibits was $.466.25 (a rate of more than $2.87 *Page 384 
per page), and of printing the record proper, $469.40 (a rate of more than $1.00 per page).
The order now in force governing such items was adopted on September 30, 1918, and reads:
"It is ordered that after October 1, 1918, there be allowed and taxed as a disbursement to the prevailing party a sum not exceeding 90 cents per page for printing his brief and such parts of the record as are required by the rules to be printed for the use of the court." See, 2 Dunnell, Dig. § 2239, p. 340.
Notwithstanding that some printers still quote prices less than the maximum so prescribed, we are not disposed to disallow the maximum upon a showing that it was actually incurred, especially in view of the recent high increases in printing costs.
But appellants only partially prevailed on their appeal, and they cannot be allowed disbursements in printing matter which was relevant only on the issues between them and the prevailing plaintiff-respondents. To allocate precisely all parts of the record to distinct issues would be impracticable. However, upon examination of the record and exhibits, we have determined that only 364 pages of the record and 126 pages of the printed exhibits should be taxed against the respondent A. Wells Company, at 90 cents per page, together with statutory costs, postage, and premium on the appeal bond.
So ordered. *Page 385